Case 2:19-cv-11458-GAD-APP ECF No. 71 filed 04/21/20      PageID.1732      Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 SURGICAL CENTER OF
 SOUTHFIELD, L.L.C., d/b/a
 Fountain View Surgery Center,                     Case No. 2:19-cv-11458
 and ISPINE, P.L.L.C.,                             District Judge Gershwin A. Drain
                                                   Magistrate Judge Anthony P. Patti
             Plaintiffs,

 v.

 ALLSTATE PROPERTY
 AND CASUALTY
 INSURANCE COMPANY,

           Defendant.
___________________________________/

  ORDER DENYING AS MOOT DEFENDANT’S INITIAL MOTION TO
  STRIKE (ECF No. 65), BUT GRANTING IN PART AND DENYING IN
PART DEFENDANT’S SECOND MOTION TO STRIKE (ECF No. 68), AND
STRIKING ISPINE P.L.L.C.’S UNAUTHORIZED RESPONSE (ECF No. 67)
       TO DEFENDANT’S MOTION TO COMPEL (ECF No. 56)

      On March 9, 2020, Defendant filed a motion to compel discovery from

Plaintiff ISpine P.L.L.C. (ECF No. 56), to which ISpine filed a timely response on

March 23, 2020 (ECF No. 61). Yet on the same day Defendant filed its reply brief

in support of the motion to compel (ECF No. 63) – March 30, 2020 – ISpine filed a

second “response” to the motion, which consisted of only two affidavits (those of

Stefan Pribil and Wesley Blake Barber) (ECF No. 64), was stricken by the Court

on April 1, 2020, and was re-filed by ISpine that same day (ECF No. 67).
Case 2:19-cv-11458-GAD-APP ECF No. 71 filed 04/21/20         PageID.1733     Page 2 of 5




      Now before the Court for consideration are Defendant’s motion to strike

(ECF No. 65) ISpine’s initial unauthorized response to the motion to compel (ECF

No. 64), as well as Defendant’s motion to strike (ECF No. 68) ISpine’s re-filed

unauthorized response (ECF No. 67). Judge Drain referred both motions to me for

determination. (ECF Nos. 66, 69.)

      Upon consideration of the motion papers, Defendant’s initial motion to

strike (ECF No. 65) is DENIED AS MOOT. As indicated above, ISpine’s first

unauthorized response was already stricken by the Court on April 1, 2020.

However, Defendant’s motion to strike (ECF No. 68) ISpine’s re-filed

unauthorized response (ECF No. 67) is GRANTED IN PART and DENIED IN

PART for the reasons that follow.

      The Court notes that it could grant Defendant’s motion to strike (ECF No.

68) as unopposed due to ISpine’s lack of response to the motion, but declines to do

so. Instead, the Court finds merit in Defendant’s assertion that ISpine’s failure to

file its first iteration of the unauthorized response to the motion to compel until

Defendant filed its reply was unduly prejudicial (see ECF No. 68-1, PageID.1710-

1714), and STRIKES ISpine’s re-filed unauthorized response (ECF No. 67) on

that basis. The timing of ISpine’s unauthorized response deprived Defendant of

the opportunity to examine the affidavits and adequately reply to the statements

made therein. Moreover, the affidavits were untimely under E.D. Mich. Local

                                           2
Case 2:19-cv-11458-GAD-APP ECF No. 71 filed 04/21/20          PageID.1734     Page 3 of 5




Rule 7.1(e)(2), since filed after Defendant’s response, and may also be construed

as an impermissible sur-reply in violation of Local Rules 5.1 and 7.1, and

subsection “C” of my Motion Practice Guidelines.

      Nevertheless, the Court DENIES Defendant’s request for sanctions (ECF

No. 68-1, PageID.1716-1717). Defendant’s brief in support of the motion to strike

is less than forthcoming regarding the possibility that ISpine intended, but failed,

to attach the affidavits now included in its unauthorized response (ECF No. 67) to

its original response to the motion to compel, even if in unsigned/draft form.

Although Defendant accurately states that ISpine’s original response (ECF No. 61)

“did not actually include many of the exhibits reference[d] by [ISpine’s] brief”

(ECF No. 68-1, PageID.1711), and identifies a discrepancy between the date

ISpine purportedly served Pribil’s affidavit and the date the affidavit was signed,1

it fails to specifically advise the Court that the Pribil and Barber affidavits it now

seeks to strike appear to be among the exhibits referenced but not attached to its

original response (see, e.g., ECF No. 61, PageID.1445, 1451-1452; ECF No. 61-1,

PageID.1473).2 The lack of candor exhibited by both parties will not be tolerated


1
  Indeed, ISpine contends in the proof of service on Pribil’s affidavit that it served
Defendant a copy on March 23, 2020, the date on which it filed its original
response to the motion to compel, but the affidavit itself was signed by Pribil on
March 24, 2020. (ECF No. 67, PageID.1699-1700.)
2
  ISpine refers to the affidavits of Pribil and Barber throughout its original response
to Defendant’s motion to compel, indicating in its record citations that the
                                             3
Case 2:19-cv-11458-GAD-APP ECF No. 71 filed 04/21/20           PageID.1735    Page 4 of 5




or rewarded by the Court. Furthermore, while Defendant is quick to have the

Court characterize ISpine’s attempt to supplement with late-filed affidavits as an

act of sanctionable “bad faith” (ECF No. 68-1, PageID.1716), the Court believes

that sloppiness and disorganization on the part of ISpine’s counsel is just as likely

the cause of these repeated snafus, as detailed below. Striking the late-filed

affidavits (which are mis-labeled as a “response”) – and refusing to consider them

in response to the motion to compel (ECF No. 56) – should suffice to incentivize

better practices in the future. While the Court does not condone ISpine’s lack of

adherence to its rules and procedures, it is not convinced that it constitutes bad

faith.

         On that score, the Court will no longer tolerate ISpine’s repeated failure to

properly title its filings with the Court, in violation of Fed. R. Civ. P. 7(b)(2) and

10(a), or to properly label filings or exhibits on the docket (see, e.g., ECF No. 60,

61). ISpine has developed the baffling habit of labeling its responses as “replies”

when it files them electronically, does not title the documents themselves, so that

the Court has to read them to figure out what they are, and in the case of ECF No.

60, mislabels on the docket what the document actually is. It also fails to identify



affidavits were attached to the response as Exhibits 10 and 12 (see ECF No. 61,
PageID.1445, 1451-1452; ECF No. 61-1, PageID.1473). But a review of the
response reveals that the affidavits were not actually attached as exhibits.

                                            4
Case 2:19-cv-11458-GAD-APP ECF No. 71 filed 04/21/20           PageID.1736    Page 5 of 5




exhibits on the docket when filed through CM/ECF, as required by E.D. Mich.

Electronic Filing Policies and Procedures (EFPP) 19(b)(3), and quizzically places

its table of contents, issues presented and table of authorities at the end of its briefs

and at the start of its exhibits, contrary to the requirements of E.D. Mich. Local

Rule 7.1(d)(2). (ECF No. 61-1, PageID.1468-1472; ECF No. 60-1, PageID.1322-

1326.) In short, its response briefs on the two now pending motions, both of which

will require extra time for the Court to sort through, are a mess. In the future, the

Court will strike those papers that do not comply with its rules and procedures.

   IT IS SO ORDERED.

Dated: April 21, 2020                    _____________________
                                         Anthony P. Patti
                                         UNITED STATES MAGISTRATE JUDGE




                                            5
